Response to Petition eor Rehearing by
Judge Hobson.
Upon a careful reconsideration of this case we are unable to see that the conclusion we reached is unsound or in conflict with the cases cited by counsel. McG-ee was the man in charge. He hired and discharged hands. The negro, Collins, was a mere laborer, or hand, whose duty it was to care for the horses. He had no greater authority than a man *322hired to care for a horse ordinarily has. If instead of taking the horse to water, he gets a boy to ride the horse to the watering place, he does not in this represent the master. Collins was not in charge of Corrigan’s business. He had no authority to employ another or to have him to ride the horses. In L. & N. R. R. Co. v. Willis, 83 Ky. 57, the conductor took the boy on the train and used him. He was the managing agent of the defendant in charge of the train, and so took the boy on the train and carried him off with him without the father’s consent. In N. N. & M. V. Co. v. Carroll, 17 R. 374, the conductor had the boy making a coupling, and with the lm.owl.edge of the dapgerous position in which the boy was placed, himself gave the signal for the train to come back at the time he was hurt. These cases would be parallel to this if McG-ee and not Collins had placed the boy on the house. Hendrickson v. L. & N. R. R. Co., 137 Ky. 562.
Petition overruled.